Citation Nr: 0916228	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-28 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for varicosities, left lower extremity.  

2.  Entitlement to an initial rating in excess of 10 percent 
for varicosities, right lower extremity.  

3.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a 
neuropsychological disorder, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by a sinus and throat disorder, to include as due 
to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by a gastrointestinal disorder, to include as due 
to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by extreme dental decay, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1991.  
The record indicates that he served in the Southwest Asia 
theater of operations during the Persian Gulf War in August 
1990 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the Veteran's August 2004 VA Form 9 
included the issues of entitlement to service connection for 
psoriasis and varicocele with chronic testicular pain.  
However, the RO resolved these issues in the Veteran's favor 
in a February 2006 rating decision, such that these matters 
are not currently before the Board.  




FINDINGS OF FACT

1.  Persistent edema of the left lower extremity that is 
incompletely relieved by elevation of either extremity has 
not been shown.

2.  Persistent edema of the right lower extremity that is 
incompletely relieved by elevation of either extremity has 
not been shown.

3.  A chronic muscle and joint disorder was not manifest 
during service; associated pathology was not identified until 
1995; muscle/joint complaints have been attributed to a known 
clinical diagnosis of osteoarthritis consistent with age; the 
Veteran's current muscle/joint pain is unrelated to service.

4.  A chronic neuropsychological disorder was not manifest 
during service; associated pathology was not identified until 
1998; neuropsychological complaints have been attributed to 
known clinical diagnoses of bipolar disorder and manic 
depressive psychosis; the current psychiatric disorder is 
unrelated to service.

5.  A chronic sinus and throat disorder was not manifest 
during service; associated pathology was not identified until 
2001; sinus and throat complaints have been attributed to a 
known clinical diagnosis of subglottic tracheal stenosis; the 
current sinus and throat complaints are unrelated to service.

6.  A chronic respiratory disorder was not manifest during 
service; associated pathology was not identified until 2001; 
respiratory complaints have been attributed to known clinical 
diagnoses of asthmatic bronchitis and chronic obstructive 
pulmonary disease (COPD)/bullous emphysema; the current 
respiratory disorder is unrelated to service.

7.  A chronic gastrointestinal disorder was not manifest 
during service; associated pathology was not identified until 
1997; gastrointestinal complaints have been attributed to 
known clinical diagnoses of peptic ulcer disease and chronic 
gastritis; the current gastrointestinal disorder is unrelated 
to service.

8.  Dental decay was not manifest during service; associated 
pathology was not identified until several years after 
service; the Veteran's current dental decay is unrelated to 
service.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for varicose veins in the left lower 
extremity have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code (DC) 7120 (2008). 

2.  For the entire appeal period, the criteria for a rating 
in excess of 10 percent for varicose veins in the right lower 
extremity have not been met.  38 U.S.C.A. § 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 
7120 (2008).

3.  Muscle and joint pain was not incurred in or aggravated 
by service, nor is it shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.317 (2008).

4.  A neuropsychological disorder was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(as amended), 3.303, 3.317 (2008).

5.  A sinus and throat disorder was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(as amended), 3.303, 3.317 (2008).

6.  A respiratory disorder was not incurred in or aggravated 
by service, nor is it shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.317 (2008).

7.  A gastrointestinal disorder was not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(as amended), 3.303, 3.317 (2008).

8.  Dental decay was not incurred in or aggravated by 
service, nor is it shown to be due to undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings for Varicosities of the Lower 
Extremities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The Veteran's varicose veins of the right and left lower 
extremities are each currently evaluated as 10 percent 
disabling under DC 7120.  In order to warrant the next  
higher rating, which is 20 percent under DC 7120, the 
evidence must show varicose veins characterized by persistent 
edema, incompletely  relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  38 
C.F.R. § 4.104, DC 7120.

In August 2003, the Veteran underwent a VA skin examination.  
Physical examination revealed numerous varicosities in the 
bilateral lower extremities.  The examiner diagnosed 
varicosities of the bilateral lower extremities, but opined 
that they were not disabling to the point that he was 
unemployable.  Sensation and pedal pulses were intact, while 
muscle strength was 4 out of 5.  

An October 2005 VA Gulf War examination reported noted 
varicosities of the lower extremities with 2+ pedal pulses.  
Muscle strength was good and no edema was reported.  In an 
October 2005 aid and attendance examination, the examiner 
reported no swelling and no venous congestion or swelling.  
Outpatient treatment records are consistent with these 
findings.

Since there is no evidence of persistent edema, stasis 
pigmentation, or eczema, the Board finds no support for 
ratings in excess of 10 percent pursuant to DC 7120.  
Therefore, the evidence does not support a higher rating.

In sum, the Board finds that the preponderance of the 
evidence does not support a higher rating for varicose veins 
in the right or left lower extremities.  In reaching this 
conclusion, the benefit-of-the-doubt doctrine has been 
applied.  The Board has also considered whether staged 
ratings are appropriate but finds no distinct time periods 
where the Veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  At his August 
2003 VA skin examination, the examiner explicitly opined that 
his varicosities were not disabling to the point that he was 
unemployable.  Hence, referral for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

II.  Service Connection for Undiagnosed Conditions

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation may be paid to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf Veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir.1994). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Here, the claimant is a "Gulf War Veteran" as defined by 38 
C.F.R. § 3.317(d). His DD-214 reflects that he had service in 
the Southwest Asia theater of operations in August 1990 and 
from December 1990 to June 1991.  Specifically, he argues 
that his claimed conditions were caused by exposure to nerve 
gas pills, smoke from oil wells, sand flies, vaccines, and 
stress in the Persian Gulf.  



Muscle & Joint Pain

With respect to his muscle and joint pain, VA treatment 
records reflect ongoing treatment for multiple joint pain, 
particularly in the neck, low back, hips, and knees.  The 
Board notes that the Veteran was involved in a motor vehicle 
accident in April 2001, at which time he fractured his 
cervical spine at C6-C7.  At his August 2003 VA joints 
examination, he denied any specific injury during service but 
described bilateral hip, shoulder, and knee pain since the 
Gulf War.  The examiner diagnosed osteoarthritis in multiple 
sites consistent with age.  

Therefore, the weight of the competent evidence indicates 
that his complaints of joint pain have been attributed to a 
known diagnosis.  Accordingly, the evidence does not support 
his claim that muscle and joint impairment is due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the competent evidence establishes 
that he does not have an undiagnosed illness manifested by 
muscle and joint pain.  As his claimed disorder has been 
diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.

The Board has also considered whether the Veteran is entitled 
to service connection for a disability manifested by muscle 
and joint pain on a direct basis.  Service treatment records 
reveal that he fractured his arm and dislocated his shoulder 
prior to service in 1972, but do not reveal any evidence of a 
chronic joint condition in service.  In addition, he was 
diagnosed with lumbosacral muscle spasm in 1983, but 
treatment records suggest that it was acute and transitory, 
resolving itself over time.  

Reports of Medical History completed by the Veteran during 
service indicate that he never suffered from arthritis, 
lameness, or bone or joint deformity.  Post-service treatment 
records do not reveal evidence of a chronic joint condition 
within one year of discharge from service.  As such, the 
evidence does not show a chronic muscle and joint disorder in 
service or within any presumptive period.

Moreover, there are no post-service reports of orthopedic 
treatment until a lumbosacral spine series was conducted in 
June 1995, four years after discharge.  This multi-year gap 
does not support a finding of in-service onset. See Maxson v. 
Gober, 230 F.3d 1130, 1333 (Fed Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim).  In addition, the competent 
evidence does not establish a nexus between muscle and joint 
pain and active duty.

Neuropsychological Disorder

With respect to his neuropsychological disorder, VA treatment 
records reflect ongoing treatment for an acquired psychiatric 
disorder.  At an August 2003 VA mental disorders examination, 
the Veteran was diagnosed with bipolar disorder.  The 
examiner opined that several stressful events such as the 
recent death of his father, the death of his spouse 
approximately two years previously, and his increasing 
medical difficulties have led to severe depression.  
Subsequent treatment records have diagnosed him with manic 
depressive psychosis.  

Therefore, the weight of the competent evidence indicates 
that his complaints of a neuropsychological disorder have 
been attributed to a known diagnosis.  Accordingly, there is 
no basis for his claim that memory impairment is due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the competent evidence establishes 
that he does not have an undiagnosed illness manifested by a 
neuropsychological condition.  As his claimed disorder has 
been diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.

The Board has also considered whether the Veteran is entitled 
to service connection for a neuropsychological disorder on a 
direct basis.  Although service treatment records reveal an 
isolated notation of anxiety linked to marital problems and 
suspected spousal abuse, they do not reveal any diagnosis of 
a chronic psychiatric condition in service.  

Reports of Medical History completed by the Veteran during 
service indicate that he never suffered from depression, 
excessive worry, or nervous trouble of any sort.  Post-
service treatment records do not reveal diagnosis of a 
psychiatric condition within one year of discharge from 
service.  As such, the evidence does not show a 
neuropsychological disorder in service or within any 
presumptive period.

Moreover, there are no post-service reports of psychiatric 
treatment until an August 1998 hospital admission, over seven 
years after discharge.  This multi-year gap does not support 
a finding of in-service onset.  Further, the competent 
evidence does not establish a nexus between service and his 
psychiatric complaints.

Sinus & Throat Problems

With respect to his sinus and throat problems, the Board 
notes that the Veteran has been diagnosed with subglottic 
tracheal stenosis and a hiatal hernia with gastroesophageal 
reflux disease (GERD).  At his August 2003 VA respiratory 
examination, he was diagnosed with subglottic tracheal 
stenosis with resultant tracheotomy.  The examiner opined 
that the stenosis was most likely due to the traumatic 
intubation which occurred after his April 2001 motor vehicle 
accident.  The examiner explicitly noted that he did not feel 
that any exposure to fumes during the Gulf War caused the 
condition.  

Therefore, the weight of the competent evidence indicates 
that his complaints of sinus and throat problems have been 
attributed to known diagnoses.  Accordingly, there is no 
basis for his claim that sinus and throat problems are due to 
an undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the competent evidence establishes 
that he does not have an undiagnosed illness manifested by 
sinus and throat problems.  As his claimed disorder has been 
diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable.

On the issue of direct service connection, service treatment 
records do not reveal any evidence of sinus and throat 
problems other than treatment for an acute chest cold in 
January 1991.  Reports of Medical History completed by the 
Veteran during service indicate that he never suffered from 
sinusitis or throat trouble.  As such, the evidence does not 
show chronic sinus or throat problems in service.

Moreover, although he reported having shortness of breath 
since shortly after leaving the military, there are no post-
service objective reports of sinus or throat disability until 
subglottic stenosis developed following his April 2001 motor 
vehicle accident, over ten years after discharge.  This 
multi-year gap does not support a finding of in-service 
onset.  As indicated above, the August 2003 examiner opined 
that the stenosis was most likely due to the traumatic 
intubation which occurred after his April 2001 motor vehicle 
accident rather than to any in-service exposure.  

Respiratory Disorder

With respect to his respiratory disorders, VA treatment 
records reflect ongoing treatment for asthmatic bronchitis 
and COPD/bullous emphysema.  Although he complained of 
shortness of breath and fatigue at his August 2003 VA 
respiratory examination, the examiner attributed this to his 
subglottic stenosis.      

Therefore, the weight of the competent evidence indicates 
that his complaints of a respiratory condition have been 
attributed to known diagnoses.  Accordingly, there is no 
basis for his claim that a respiratory disorder is due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In other words, the competent evidence establishes 
that he does not have an undiagnosed illness manifested by a 
respiratory disorder.  As his claimed disorder has been 
diagnosed, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not 
applicable. 

As to direct service connection, service treatment records do 
not reveal any evidence of a chronic respiratory disorder.  
January 1990 and August 1990 pulmonary function studies 
revealed no suspected pulmonary diagnosis and found the 
Veteran to be within normal limits.  In January 1991, he was 
treated for an acute chest cold.  Reports of Medical History 
completed during service indicate that he never suffered from 
asthma, shortness of breath, pain or pressure in chest, or 
chronic cough.  As such, the evidence does not show a chronic 
respiratory disorder in service.

Moreover, although he reported having shortness of breath 
since shortly after leaving active duty, there are no post-
service objective reports of a respiratory disorder until 
subglottic stenosis developed following his April 2001 motor 
vehicle accident, over ten years after discharge.  This 
multi-year gap does not support a finding of in-service 
onset.  Further, an April 2004 medical opinion obtained in 
conjunction with his claim for Social Security benefits 
indicated that the onset of his asthma should be dated to 
April 2001 when his automobile accident created an 
exacerbation of his pulmonary problems.  

Gastrointestinal Disorder

With respect to his gastrointestinal disorders, at his 
October 2005 VA Gulf War guidelines examination, the 
Veteran's abdomen was soft and non-tender with positive bowel 
sounds present, and he was not diagnosed with a 
gastrointestinal disorder.  However, VA treatment records 
reflect ongoing treatment for peptic ulcer disease and 
chronic gastritis.  Therefore, the weight of the competent 
evidence indicates that his complaints of gastrointestinal 
problems have been attributed to known diagnoses.  

Accordingly, there is no basis for his claim that 
gastrointestinal problems are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In other words, 
the competent evidence establishes that he does not have an 
undiagnosed illness manifested by gastrointestinal problems.  
As his claimed disorder has been diagnosed, 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.

As to direct service connection, service treatment records 
reveal a single instance of gastritis diagnosed in March 
1988.  However, subsequent reports of Medical History 
completed by the Veteran during service indicate that he 
never suffered from frequent indigestion or stomach trouble, 
suggesting that the single gastritis diagnosis in March 1988 
was acute and transitory rather than chronic in nature.  As 
such, the evidence does not show a chronic gastrointestinal 
problems in service.

Moreover, there is no post-service report of treatment for 
gastrointestinal problems until a June 1997 upper 
gastrointestinal series (UGI), six years after discharge.  
This multi-year gap does not support a finding of in-service 
onset. 



Extreme Dental Decay

With respect to his dental decay, a November 2002 letter from 
his private dentist indicated that he had multiple broken 
down and infected teeth as well as multiple missing teeth.  
The Veteran was scheduled for a VA dental examination in 
November 2005, but cancelled the examination because he had 
all of his teeth removed and felt that he no longer needed 
the examination after being granted an SSA disability award.  

Service treatment records do not reveal complaints of, 
treatment for, or diagnosis of dental decay in service.  
Reports of Medical History indicate that he never suffered 
from tooth or gum trouble.  Moreover, there is no post-
service reports of treatment for dental decay for several 
years after service.  This multi-year gap does not support a 
finding of in-service onset.  As such, the evidence 
associated with the claims folder does not support a grant of 
service connection for dental decay under any theory of 
entitlement.  

With respect to all the Veteran's increased rating and 
service connection claims, the Board has also considered his 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
his arthritis, bipolar disorder, subglottic stenosis, COPD, 
asthmatic bronchitis, hiatal hernia with GERD, peptic ulcer 
disease, chronic gastritis, and dental decay are not the type 
of disorders that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

As to the increased rating claims, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for his bilateral leg varicosities; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the 
disabilities are evaluated, more probative than his 
assessment of the severity of his disabilities.

In sum, the Board acknowledges that the Veteran has current 
arthritis, bipolar disorder, subglottic stenosis, COPD, 
asthmatic bronchitis, hiatal hernia with GERD, peptic ulcer 
disease, chronic gastritis, and dental decay.  However, given 
the lack of chronic manifestations of these conditions noted 
in service, the absence of identified symptomatology for 
several years after discharge, and no medical nexus between 
the Veteran's current complaints and active duty, the Board 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the claims, the Board is unable to grant the benefits 
sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's increased rating claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for these 
claims.

With respect to his service connection claims, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in May 2003 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, private treatment 
records, and SSA records.  Further, he submitted additional 
records and several written statements.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in August 2003 and October 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicosities, left lower extremity, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
varicosities, right lower extremity, is denied.  

Service connection for a disability manifested by 
muscle/joint pain, including as due to an undiagnosed 
illness, is denied.

Service connection for a neuropsychological disorder, 
including as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by a sinus and 
throat disorder, including as due to an undiagnosed illness, 
is denied.

Service connection for a respiratory disorder, including as 
due to an undiagnosed illness, is denied.

Service connection for a disability manifested by a 
gastrointestinal disorder, including as due to an undiagnosed 
illness, is denied.

Service connection for a disability manifested by extreme 
dental decay, including as due to an undiagnosed illness, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


